
	
		I
		112th CONGRESS
		1st Session
		H. R. 1756
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Bass of New
			 Hampshire (for himself, Mr.
			 Welch, Mr. Pallone, and
			 Mr. Lance) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To reauthorize the National Oilheat Research Alliance,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Oilheat Research Alliance
			 Reauthorization Act of 2011.
		2.Amendments
			(a)FindingsSection
			 702 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended by striking oilheat each place it
			 appears and inserting oilheat fuel.
			(b)DefinitionsSection
			 703 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended—
				(1)by striking
			 oilheat each place it appears (other than paragraph (10)) and
			 inserting oilheat fuel;
				(2)in paragraph (2), by inserting ,
			 including information on energy conservation strategies, safety, new
			 technologies that reduce consumption or improve safety, and State, local, or
			 Federal programs designed to assist oilheat fuel consumers after
			 hot water heating fuels;
				(3)by striking
			 paragraph (7) and inserting the following:
					
						(7)Oilheat
				fuelThe term oilheat fuel means fuel that—
							(A)is—
								(i)No. 1
				distillate;
								(ii)No. 2 dyed
				distillate;
								(iii)a liquid blended
				with No. 1 distillate or No. 2 dyed distillate; or
								(iv)a
				biobased liquid; and
								(B)is used as a fuel
				for nonindustrial commercial or residential space or hot water
				heating.
							;
				
				(4)in the heading for
			 paragraph (8), by striking Oilheat and inserting
			 Oilheat
			 fuel;
				(5)in paragraph
			 (14)—
					(A)by striking
			 No. 1 distillate or No. 2 dyed distillate each place it appears
			 and inserting oilheat fuel; and
					(B)in subparagraph
			 (B), by striking sells the distillate and inserting sells
			 the oilheat fuel; and
					(6)by redesignating
			 paragraphs (14) and (15) as paragraphs (15) and (14), respectively, and moving
			 paragraph (15) (as so redesignated) to appear after paragraph (14).
				(c)ReferendaSection
			 704 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended—
				(1)by striking
			 oilheat each place it appears and inserting oilheat
			 fuel;
				(2)by striking
			 No. 1 distillate and No. 2 dyed distillate each place it appears
			 in subsections (a) and (c) and inserting oilheat fuel;
				(3)in subsection
			 (a)—
					(A)in paragraph
			 (5)(B), by striking Except as provided in subsection (b), the
			 and inserting The; and
					(B)in paragraph (6),
			 by striking , No. 1 distillate, or No. 2 dyed distillate;
					(4)in subsection (b),
			 by striking under and inserting consistent with;
			 and
				(5)in the heading for
			 subsection (d), by striking Oilheat and inserting
			 Oilheat
			 Fuel.
				(d)MembershipSection
			 705 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended—
				(1)by striking
			 oilheat each place it appears and inserting oilheat
			 fuel;
				(2)in subsection
			 (b)(2), by striking No. 1 distillate and No. 2 dyed distillate
			 and inserting oilheat fuel; and
				(3)by striking
			 subsection (c) and inserting the following:
					
						(c)Number of
				members
							(1)In
				generalThe membership of the Alliance shall be as
				follows:
								(A)One member
				representing each State participating in the Alliance.
								(B)Five
				representatives of retail marketers, of whom 1 shall be selected by each of the
				qualified State associations of the 5 States with the highest volume of annual
				oilheat fuel sales.
								(C)Five additional
				representatives of retail marketers.
								(D)Twenty-one
				representatives of wholesale distributors.
								(E)Six public
				members, who shall be representatives of significant users of oilheat fuel, the
				oilheat fuel research community, State energy officials, or other groups with
				expertise in oilheat fuel.
								(2)Full-time owners
				or employees
								(A)In
				generalExcept as provided in subparagraph (B), other than the
				public members of the Alliance, Alliance members shall be full-time managerial
				owners or employees of members of the oilheat fuel industry.
								(B)EmployeesMembers
				described in subparagraphs (B), (C), and (D) of paragraph (1) may be employees
				of the qualified industry organization or an industry trade
				association.
								.
				(e)FunctionsSection
			 706 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended—
				(1)by striking
			 oilheat each place it appears and inserting oilheat
			 fuel;
				(2)in subsection
			 (a)(1)(A)(ii), by inserting , including providing the cost of installing
			 appliances in low-income households after utilization
			 equipment;
				(3)in subsection (a),
			 by adding at the end the following new paragraph:
					
						(4)Training and
				research and development as a priorityOf the assessments collected by the
				Association pursuant to section 707, not less than 40 percent shall be devoted
				to a category of outlays comprised of training projects and research,
				development, and demonstration projects, with a priority on research,
				development, and demonstration projects that would enhance efficiency through
				the use of biobased liquids. Training and research under this paragraph shall
				include the development and demonstration of advanced
				biofuels.
						;
				(4)in the heading for
			 subsection (c)(2), by striking oilheat and inserting
			 oilheat
			 fuel;
				(5)by redesignating
			 paragraph (4) of subsection (e) as paragraph (5);
				(6)by inserting after subsection (e)(3) the
			 following new paragraph:
					
						(4)Response to
				recommendationsIf the
				Secretary makes recommendations under paragraph (3), the Alliance shall, before
				implementation of the budget with respect to which the recommendations pertain,
				provide to the Secretary and the Congress a report describing the Alliance’s
				response to the
				recommendations.
						;
				(7)by amending subsection (f)(2)(C) to read as
			 follows:
					
						(C)Procedures to
				ensure complianceThe
				Alliance shall contract with a qualified accounting firm to develop procedures
				to ensure compliance with the Act. The Alliance shall contract on a yearly
				basis with a qualified accounting firm to evaluate whether such procedures have
				been followed. Such evaluation shall be included in the annual report required
				under subsection (h) and shall be furnished to Congress and to the Secretary of
				Energy.
						;
				and
				(8)in subsection
			 (h)—
					(A)by striking
			 and at the end of paragraph (1);
					(B)by striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(3)provides a
				detailed account of the amounts spent by each qualified State association that
				received funds pursuant to subsection (e) on training, research, development,
				and demonstration, safety, and consumer
				education.
							.
					(f)AssessmentsSection
			 707 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended—
				(1)by striking
			 oilheat each place it appears and inserting oilheat
			 fuel;
				(2)by striking
			 subsection (a) and inserting the following:
					
						(a)Rate
							(1)In
				generalThe assessment rate for calendar years 2012 and 2013
				shall be equal to 2/10 of 1 cent per gallon of oilheat
				fuel.
							(2)Subsequent
				assessmentsSubject to paragraphs (3) and (4), beginning with
				calendar year 2014, the annual assessment rate shall be sufficient to cover the
				costs of the plans and programs developed by the Alliance.
							(3)Limitations on
				increase
								(A)In
				generalThe annual assessment shall not exceed
				½ of 1 cent per gallon of oilheat fuel.
								(B)LimitationThe
				annual assessment may not change by more than 1/10 of 1
				cent per gallon of oilheat fuel in any 12 month-period.
								(C)ApprovalNo
				increase in the assessment may occur unless—
									(i)the increase is
				approved by 3/4 of the members voting at a regularly
				scheduled meeting of the Alliance; and
									(ii)at least 90 days
				before the date of the meeting of the Alliance, the Alliance provides notice of
				the proposed increase to the Committee on Energy and Natural Resources of the
				Senate and the Committee on Energy and Commerce of the House of
				Representatives.
									(D)NoticeThe
				Alliance shall provide notice of a change in assessment at least 90 days before
				the date on which the change is to take
				effect.
								;
				(3)in subsections
			 (b)(1) and (c), by striking No. 1 distillate and No. 2 dyed
			 distillate each place it appears and inserting oilheat
			 fuel;
				(4)in subsection
			 (b)—
					(A)by striking
			 No. 1 distillate or No. 2 dyed distillate each place it appears
			 and inserting oilheat fuel; and
					(B)in paragraphs
			 (2)(B) and (5)(B), by striking fuel each place it appears and
			 inserting oilheat fuel;
					(5)in the heading for
			 subsection (c), by striking Oilheat and inserting
			 Oilheat
			 Fuel; and
				(6)in subsection
			 (e)(2)(A)(ii)(III), by striking directly benefit and all that
			 follows through industry and inserting consumers of
			 oilheat fuel.
				(g)Market survey
			 and consumer protectionSection 708 of the National Oilheat
			 Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public Law 106–469) is
			 repealed.
			(h)Lobbying
			 ProhibitionSection 710 of
			 the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note; Public
			 Law 106–469) is amended to read as follows:
				
					710.Lobbying
				prohibitionNo funds derived
				from assessments under section 707 collected by the Alliance shall be used
				directly or indirectly to influence Federal, State, or local legislation or
				elections, or the manner of execution of legislation, except that the Alliance
				may use such funds to provide information requested by a Member of Congress, or
				an official of any Federal, State, or local agency, in the course of the
				official business of such Member or
				official.
					.
			(i)ViolationsSection
			 712(a) of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201
			 note; Public Law 106–469) is amended—
				(1)in paragraph (2),
			 by striking oilheat and inserting oilheat fuel;
			 and
				(2)by striking
			 paragraph (3) and inserting the following:
					
						(3)a direct reference
				to a competing
				product.
						.
				(j)ExtensionSection
			 713 of the National Oilheat Research Alliance Act of 2000 (42 U.S.C. 6201 note;
			 Public Law 106–469) is amended by striking 9 years after the date on
			 which the Alliance is established and inserting 7 years after
			 the date of enactment of the National Oilheat
			 Research Alliance Reauthorization Act of 2011.
			3.Renewable fuel
			 content
			(a)Renewable fuel
			 researchSection
			 706(a)(3)(B)(i)(I) of the National Oilheat Research Alliance Act of 2000 (42
			 U.S.C. 6201 note; Public Law 106–469) is amended by inserting ,
			 including research to develop renewable fuels and to examine the compatibility
			 of different renewable fuels with oilheat fuel utilization equipment, with
			 priority given to research on the development and use of advanced
			 biofuels after utilization equipment.
			(b)ReportThe National Oilheat Research Alliance
			 shall prepare a report no later than one year after date of enactment of this
			 Act on the use of biofuels in oilheat fuel utilization equipment. This report
			 shall provide information on the environmental benefits, economic benefits, and
			 any technical limitations on the use of biofuels in oilheat fuel utilization
			 equipment. It shall also describe market acceptance of the fuel, and
			 information on State and local governments that are encouraging the use of
			 these fuels in oilheat fuel utilization equipment. The Alliance shall provide
			 this report to the Governor of each State, and other appropriate State leaders,
			 where the Alliance is operating. Additionally, a copy of this report will be
			 furnished to the Administrator of the Environmental Protection Agency and to
			 the Congress.
			(c)Consumer
			 education materialsThe Alliance shall develop consumer education
			 materials in conjunction with an institution or organization engaged in
			 biofuels research describing the benefits of using biofuels as or in oilheat
			 fuel based on the technical information developed pursuant to subsection (b),
			 as well as other information generally available.
			
